Citation Nr: 1613190	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  08-16 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2003 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

This appeal was previously remanded by the Board in April 2012 and April 2014 for additional development.  It now returns for further appellate review.  As noted in the prior remands, based on the evidence of record, the claim for service connection for a left hip disorder has been recharacterized as a claim for service connection for a right hip disorder as shown on the title page of this decision.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In the April 2012 remand, the Board determined that, while the Veteran had been afforded a VA examination in October 2007 in conjunction with his claim of entitlement to service connection for a right hip disorder, the examiner did not offer an etiological opinion. Therefore, the Board remanded the issue in order to afford the Veteran a VA examination so as to determine the nature and etiology of his right hip disorder.  However, as noted in the April 2014 remand, while the record shows that the AOJ notified the Veteran that the VA Medical Center (VAMC) would contact him to schedule an examination, and that an examination was subsequently scheduled, such does not contain evidence showing that the Veteran was ever notified of the VA examination, which was specifically requested by the Board in its April 2012 remand.  Thus, the Board again remanded the claim with the directive that the Veteran must be provided with a new VA examination to determine the etiology of his right hip disorder.  Furthermore, it was ordered that notice of the examination must be sent to the Veteran at his last known address, and a copy of the notice must be associated with the claims file.  If the Veteran fails to report for the examination, the AOJ must ensure that this information is documented in the claims file.  

Following the April 2014 remand, documentation reflects that the AOJ opened a request for an examination with the Ann Arbor, Michigan, VAMC and listed the Veteran's address at a street in Ann Arbor.  However, documentation from the VAMC reflects that the Veteran failed to report for a May 2014 VA examination.  In September 2014, the VAMC provided a copy of the notification letter for the examination, which reflects that such was sent to the Veteran at the Ann Arbor address.  Thereafter, the AOJ continued to deny the Veteran's claim in a September 2014 supplemental statement of the case, which was sent to the Ann Arbor address and was subsequently returned as undeliverable.  Furthermore, in a September 2015 claim for an unrelated condition, the Veteran reported a new address in Dearborn, Michigan.  Therefore, as the examination notification letter was sent to an address no longer in use, it is unclear whether the Veteran received notice of the scheduled VA examination.

Therefore, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his right hip disorder.  In this regard, the Veteran should be advised of such examination at his current address of record in Dearborn and, if he fails to report, the AOJ should again obtain a copy of the notification letter.
 
Accordingly, the appeal is REMANDED for the following actions:

1. The Veteran must be afforded an appropriate VA examination to determine whether any current right hip disorder found is related to his military service.  Notification of such examination should be sent to his address in Dearborn, Michigan, as reported in the September 2015 claim for an unrelated condition.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The records must be made available to the examiner, and the examiner must specify in the examination report that the record have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner identify all current right hip disorders, which was diagnosed as 
right hip meralgia paresthetica at the October 2007 VA examination, and offer an opinion as to whether any such disorder is related to the Veteran's active duty service, to include his reports of right hip pain and numbness diagnosed as right hip flexor tendinitis as noted in the July, September, and November 2003 service treatment reports.     

A complete rationale for all opinions must be provided.  The examiner must consider and discuss the pertinent evidence of record, to include the Veteran's lay statements and the aforementioned notations of right hip problems in his July, September, and November 2003 service treatment records.  A complete rationale must be provided for all opinions expressed. 

2.  The AOJ must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

